Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the series of rods “are stacked randomly” in lines 9 - 10.  However, the specification does not describe the rods are stacked “randomly” and, therefore, the aforementioned limitation represents new matter.  Examiner notes that  although the drawings of the present application illustrate rods of different sizes located adjacent each other (see Fig. 2A) and rods having flanges oriented differently (see Fig. 3E), there is no indication that the arrangement of rods is random. It is possible that the rods are purposefully arranged such that rods of different sizes located adjacent each other and/or the rods have flanges oriented differently from adjacent rods.
Claim 1 recites the size of the hollow space “is manipulated” by a size and a formation of the plurality of extensions (see lines 19 - 20).  However, the specification does not describe “manipulation” of the hollow space by a size and a formation of the plurality of formations.  For purposes of examination, Examiner has interpreted the aforementioned limitation as “the size hollow space is controlled, or defined, by a size and a formation of the plurality of extensions”, as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takanashi (US 3,685,298).
Regarding claim 1, Takanashi discloses an assembly for collecting water, transporting water, or dispersing water, said assembly comprising a series of rods (elongated bodies 1) configured for capillary action (cross pieces 3 of adjacent bodies 1 that are in abutting relation to each other as shown in Figs. 3 and 4 are configured for capillary action) aligned parallel and in contact with one another to create a network of channels (channels 2a) between said series of rods for the collection, transportation, or dispersion of water by capillary action; wherein each rod comprises at least one opening (clearance 3a between adjacent crosspieces 3); wherein the series of rods are stacked randomly in the assembly; wherein each rod comprises a plurality of longitudinal extensions (ribs 2) to maintain at least one gap (see the small gap between some of the cross pieces 3 of adjacent bodies 1 as shown in Fig. 4) configured for capillary action between adjacent rods to provide a hollow space for water to travel along the series of rods via capillary action; wherein the plurality of extensions is disposed within the hollow space such that the hallow space assumes a non-uniform volume; wherein a size of the hollow space is manipulated by a size and a formation of the plurality of extensions (Figs. 3 and 4 of Takanashi teach the size of the hollow space is controlled/defined by a size and a formation of the plurality of extensions); and wherein the series of rods are partially interlocked via the plurality of extensions (Figs. 1 and 4; col. 1, lines 45 - 57; col. 2, lines 16 - 22).  Examiner takes the position that since neither Takanashi nor the present application explicitly teaches the series of rods “are stacked randomly”, Takanashi teaches the aforementioned limitation inasmuch as the present application does.
Regarding claim 13, Takanashi discloses all of the structural limitations recited in claim 13 (see rejection of claim 1 above). Although Takanashi fails to explicitly teach “water enters said assembly from below said assembly by capillary rise”, the aforementioned limitation represents the process by which water enters the assembly and process steps lack patentable weight in an apparatus claim.

2113 Product-by-Process Claims

PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE

MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE

IMPLIED BY THE STEPS

“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 14, Takanashi further discloses each of said rods (1) comprises: a cross-sectional shape that extends along a length of said rod, said cross-sectional shape comprising: a centre; a first surface portion (portion of rib 2 located between the centre and crosspiece 3) a first distance from said centre; and a second surface portion (portion of rib 2 located distal to crosspiece 3) a second distance from said centre, wherein said second distance is greater than said first distance (Figs. 1 and 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takanashi in view of Tarapaski (US 9,404,232; hereinafter referred to as Tarapaski ‘232). Takanashi fails to disclose a cover placed over said series of rods; and backfill placed over said cover; wherein said series of rods, said cover, and said backfill are placed in a trench. Tarapaski ‘232 teaches a cover (216) placed over water collection portions (212); and backfill placed over said cover; wherein said series of rods, said cover, and said backfill are placed in a trench (Fig. 11; col. 3, line 33 and lines 51 - 54; col. 4, line 50 - col. 5, line 33). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed above with the cover, backfill, and trench as taught by Tarapaski to prevent clogging of the hollow spaces through which water flows and to allow the assembly to provide for subsurface drainage while maintaining the assembly in a fixed location within the ground.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi in view of Tarapaski ‘232 and Tarapaski (KR 20050111710; hereinafter referred to as Tarapaski ‘710).
Regarding claim 3, Takanashi discloses all of the claim limitations except a pipe having a slot; a cover over at least a top of said series of rods; wherein at least a portion of said series of rods passes through said slot in said pipe. Tarapaski ‘710 teaches a pipe (20a) having a slot (21); a drain board (belt 10); wherein at least a portion of said drain board (10) passes through said slot in said pipe (Figs. 2a, 2b, and 7a - 7c; lines 288 - 289, 300 - 307, and 486 - 487). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed above with the drain board and slot in a pipe as taught by Tarapaski ‘710 to provide an underground water drainage device that is not clogged, withstands pressure well, is easy to manufacture and install, and that can be used for a long time with a small space sufficient for storage and transport of water and a high absorption rate. Tarapaski ‘710 fails to disclose a cover. Tarapaski ‘232 teaches a cover (216) (col. 5, lines 24 - 33). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed above with the cover as taught by Tarapaski ‘232 to prevent clogging of the hollow spaces through which water flows.
Regarding claim 4, Takanashi further discloses a side (Fig. 4). Takanashi fails to disclose an end that is outside of said pipe; wherein said cover extends over said side and over said end. Tarapaski ‘710 teaches a drain board (10) having a side and an end that are outside of the pipe (20a) (Figs. 2a and 2b). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the drain board having a side and an end that are outside of the pipe as taught by Tarapaski ‘710 to increase the surface area of a drainage assembly through which water can be drained from the soil. Tarapaski ‘710 fails to teach a cover extends over said side and over said end. Tarapaski ‘232 teaches a cover (216) extends over said side and over said end (Fig. 11; col. 5, lines 24 - 33). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed above with the cover as taught by Tarapaski ‘232 to prevent clogging of the hollow spaces through which water flows.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi in view of Bussey, III et al. (US 2011/0056062).
Regarding claim 5, Takanashi fails to disclose a mesh; and a cover connected to said mesh along at least two lengths of said cover and said mesh so as to create at least one fillable segment between said mesh and said cover; wherein said series of rods are within said at least one fillable segment. Bussey teaches a mesh (net material 14); and a cover (water permeable membrane material 15) connected to said mesh along at least two lengths of said cover and said mesh so as to create at least one fillable segment between said mesh and said cover; wherein a rod (pipe 13) is within said at least one fillable segment (Figs. 1 and 2; paragraphs 0040 - 0045). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed by Takanashi with the mesh and cover as taught by Bussey to prevent clogging of the hollow spaces through which water flows.
Regarding claim 11, Examiner takes the position that the limitations recited in claim 11 represent intended use and since Takanashi in view of Bussey teaches the assembly of claim 5 is capable of being connected to a pipe using a standard pipe fitting, the assembly as disclosed above reads on the claim limitations.

Claims 6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi in view of Lee (KR 20110050577) and Canevari (US 3,797,250).
Regarding claim 6, Takanashi fails to disclose a cover over said series of rods and wherein said assembly is cylindrical in shape. Lee teaches a cover (filter member F) over said series of rods (100) (Figs. 8 and 9; abstract; paragraph 0032). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed above with the cover as taught by Lee to prevent clogging of the hollow spaces through which water flows. Lee fails to disclose the assembly is cylindrical in shape. Canevari teaches an assembly comprising a series of rods (passageways 4) is cylindrical in shape (Fig. 2; col. 2, lines 35 - 50). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed above with the cylindrical shape as taught by Canevari as a design consideration within the skill of the art based upon the size and shape of the space available for the assembly and to produce a desired flow pattern. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 10, Takanashi fails to disclose a cover that wraps around a length of said series of rods and wherein said assembly is cylindrical in shape. Lee teaches a cover (filter member F) that wraps around a length of said series of rods (100) (Figs. 8 and 9; abstract; paragraph 0032). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed above with the cover as taught by Lee to prevent clogging of the hollow spaces through which water flows. Lee fails to disclose the assembly is cylindrical in shape. Canevari teaches an assembly comprising a series of rods (passageways 4) is cylindrical in shape (Fig. 2; col. 2, lines 35 - 50). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed above with the cylindrical shape as taught by Canevari as a design consideration within the skill of the art based upon the size and shape of the space available for the assembly and to produce a desired flow pattern. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 12, Examiner takes the position that the limitations recited in claim 12 represent intended use and since Takanashi in view of Lee and Canevari teaches the assembly of claim 10 is capable of being connected to a pipe using a standard pipe fitting, the assembly as disclosed above reads on the claim limitations.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takanashi in view of Lee and Canevari as applied to claim 6 above, and further in view of Stover et al. (US 4,780,165). Takanashi in view of Lee and Canevari discloses all of the claim limitations except a filament wrapped around the cover and the series of rods. Stover teaches a filament (13) wrapped around a cover (sheath 6) and a rod (pipe 1) (Figure; col. 3, lines 11 - 33) to unite the sheath firmly with the drainage pipe. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed above with the filament as taught by Stover to unite the cover firmly on the series of rods.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi in view of Lee and Canevari as applied to claim 6 above, and further in view of Tarapaski ‘232.
Regarding claim 8, Takanashi in view of Lee and Canevari discloses all of the claim limitations except the bottom portion of the series of rods is uncovered. Tarapaski ‘232 teaches an assembly (unit 200) for collecting and transporting water comprises a cover (216) and the bottom of the assembly is uncovered (Fig. 11; col. 4, line 50 - col. 5, line 33) to provide rigidity to the unit and to help prevent soil from clogging the unit. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed above with the cover and uncovered bottom as taught by Tarapaski to provide rigidity to the assembly and to help prevent soil from clogging the assembly, while minimizing the amount of cover material, and the associated manufacturing and transportation costs, required to filter water as it drains down into the assembly by only covering the part of the assembly through which water percolates into the assembly through the soil profile.
Regarding claim 9, Takanashi in view of Lee and Canevari discloses all of the claim limitations except the cover consists of a geotextile or an impermeable material. Tarapaski ‘232 teaches a cover consisting of a geotextile (col. 3, line 33). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the cover as disclosed above with the geotextile material as taught by Tarapaski ‘232 as a design consideration within the skill of the art to provide the cover with desired properties. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takanashi in view of Schluter (US 5,564,857). Takanashi fails to disclose crimps along a length of each said rod. Schluter teaches a rod (drain pipe 11) has crimps (corrugations) along a length of each rod (Figs. 1 - 3; col. 3, lines 62 - 67). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the assembly as disclosed by Takanashi with the crimps as taught by Schluter to produce a desired flow pattern of water through the assembly. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant's arguments filed 05 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that Takanashi is incapable of utilizing capillary action for water collection and transportation.  Examiner replies that cross pieces 3 of adjacent bodies 1 that are in abutting relation to each other (as shown in Figs. 3 and 4) and the cross pieces 3 of adjacent bodies that form a small gap therebetween (see Fig. 4) are configured for capillary action.  Examiner takes the position that although the apparatus as taught by Takanashi is designed to collect water in a gravitational situation through internal cavities, the abutting cross pieces of adjacent bodies and the cross pieces of adjacent bodies that forms a small gap therebetween as taught by Takanashi is capable of creating forces of adhesion, cohesion, and surface tension to act on/between water molecules.  Therefore, Takanashi teaches an assembly that is “configured for capillary action” as recited in claim 1.
Applicant argues that Takanashi fails to disclose an assembly with non-uniform hollow space, which is manipulated by a size and a formation of a plurality of extensions of the rods.  Examiner replies that Fig. 4 of Takanashi teaches non-uniform hollow space (Fig. 4 of Takanashi illustrates square-shaped hollow spaces having difference sizes).    Examiner takes the position that Figs. 3 and 4 of Takanashi teach the size of the hollow space is controlled/defined by a size and a formation of the plurality of extensions.  As discussed above, since the original disclosure of the present application fails to disclose “a size of the hollow space is manipulated by a size and a formation of the plurality of extensions”, Examiner has interpreted the aforementioned limitation as “the size hollow space is controlled, or defined, by a size and a formation of the plurality of extensions” as best understood.
Applicant argues that Takanashi fails to disclose randomly stacked series of rods in a network.  Examiner notes that, as discussed above, the original disclosure of the present application does not describe rods that are “randomly” stacked.  Examiner takes the position that since neither Takanashi nor the present application explicitly teaches the series of rods “are stacked randomly”, Takanashi teaches the aforementioned limitation inasmuch as the present application does.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
8/16/2022